Bloodworth, J.
In the bill of exceptions the only judgment excepted to was the overruling of a motion for a continuance of the ease. There was no exception to the verdict and the judgment based thereon. It is obvious that a judgment overruling a motion to continue a cause is not a final judgment within the meaning of section 6138 of the Civil Code of 1910; and the bill of exceptions, containing no exceptions to any judgment or decision final in its nature, can not be entertained. See, in this connection, Moore v. Hill, 87 Ga. 91 (13 S. E. 259); Barney v. Bowles, 112 Ga. 421 (37 S. E. 364) ; MeCranie v. Shipp, 10 Ga. App. 544 (73 S. E. 701); Cheney v. Corbitt Motor Truck Co., 36 Ga. App. 590 (137 S. E. 412).

Writ of error dismissed.


Broyles, C. J., and Luke, J., concur.